Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Wells Fargo & Company Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Wachovia Corporation (Commission File No. 001-10000) The following is a transcript of an investor presentation given by Wells Fargo & Company on December 10, 2008. *** C O R P O R A T E P A R T I C I P A N T S John Stumpf Wells Fargo Company - President and CEO Howard Atkins Wells Fargo Company - CFO Bob Strickland Wells Fargo Company - Director of Investor Relations C O N F E R E N C E C A L L P A R T I C I P A N T S Richard Ramsden Goldman Sachs - Analyst P R E S E N T A T I O N Richard Ramsden - Goldman Sachs - Analyst Okay, we're going to go straight into our next presentation, which is Wells Fargo. It has been a year since John Stumpf has taken over as CEO of Wells Fargo. In that year, global financials have recognized about $850 billion of losses. The Bank Index is down 50% and we have had the single largest government intervention in US history. It clearly has been a very tough year to be a CEO. Now against that backdrop, Wells Fargo is the only major bank stock that we cover that is actually up year-to-date. And to top it all off, Wells Fargo has redefined its franchise with the recent acquisition of Wachovia. Now I think we are all hoping that not all years are going to be as exciting as this one and to tell us about the next stage for Wells Fargo, it is a pleasure to introduce John. John Stumpf - Wells Fargo Company - President and CEO Good morning and thank you for that nice introduction. Thanks, everybody, for showing up this morning and showing interest in our Company. In this presentation this morning, I'm going to discuss certain expectations about the future including statements about the amount and timing of cost savings; added earnings and other benefits and the merger between Wells Fargo and Wachovia Corporation; the amount and timing of expected loss recognition integration costs in connection with the merger; and the combined Company's plans, objectives, expectations, and intentions about the future. A number of factors may be beyond our control could cause actual results to differ materially from management's current expectations. We describe some of these factors in our most recent Form 10-K and 10-Q filed with the SEC. Let me move on. Our vision has not changed for over 20 years and will not change as a result of this merger. We want to satisfy all of our customers' financial needs, help them succeed financially, be the premier provider of financial services in every one of our markets, and be known as one of America's great companies. Our unchanging vision, values, and time-tested business model will guide us into the future and are now more than ever a competitive advantage as our industry evolves. By following this vision, Wells Fargo has a relationship focus across all of our consumer our customer segments; consumer, small business, and commercial. We have multiple opportunities to cross sell into each of these segments, a competitive advantage we believe we can leverage with Wachovia. By staying true to our vision, Wells Fargo has had a decade of consistent profitable growth as measured by our pretax pre-provision earnings. As you can see here, pretax pre-provision earnings has grown at a 15% compound annual growth rate for the past 10 years. We believe pretax pre-provision earnings provides a good defense against higher credit costs and reflects the continued profitable growth in our franchise. The business growth has resulted in above-average growth in ROE year-to-date and over the past one, two, three, and five years and has resulted in strong shareholder returns, over double that of the S&P 500 for the past five- and 10-year periods. I personally have been spending most of my time lately meeting with the people of Wachovia and I like this deal better now than I did when we announced it. These are great team members with great customers in great geographies. Through our pending merger with Wachovia, we will be creating the premier coast-to-coast financial services company. Wachovia's number one industry position in service combined with Wells Fargo's number one ranking in sales and cross sell is an unbeatable team. This merger provides wonderful distribution and convenience; it's all about serving our customers better and providing more value to them. Combined, we will have over 6600 retail banking stores, number one in the industry, over 12,200 ATMs, and we'll serve 23 million retail households in the most attractive and fastest growing markets in the US. Wells Fargo and Wachovia are really mirror images of each other. The two companies are roughly equal in size in terms of retail customer base and the number of banking stores and ATMs. One company dominates the Western half of the United States and the other dominates the South and Southeastern part of the country. Clearly a very compelling combination to create a unique national footprint. At Wells Fargo, we've always believed that in order to serve our customers we need to have high-quality stores in great locations with a focus on distribution density to generate the greatest returns from our store investment. One of the reasons Wachovia has always been so compelling to us is that they share much of the philosophy that we have had in our Company by building a regional franchise that's very much in keeping with what we do. Therefore, although we feel that we can enhance the overall performance of the Wachovia franchise, we believe that very little additional investment will be necessary to bring the physical infrastructure to conformity with Wells Fargo standards. As you can see, we will have a leading market share across the US. Of the 11 fastest-growing states in the country, we will have the number one rank in terms of core deposit market share in all but two of those states. In one of those states where we are number two, which is California, we are number two only by a very small margin and in fact we have more stores in that state by 10% than the number one competitor. Importantly we also have a leading presence in the highest growth areas of our country. We have been and expect to be a growth company and this market position will be important as a growth driver for our combined organization. Using very conservative assumptions, we expect the deal to be 20% plus accretive in the third year and higher years after that. On a cash basis, we are estimating accretion approximately at 30% in year three.
